Exhibit 10.14

  

ELEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

  

 

THIS ELEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated
as of December 19, 2014, is made and entered into between and among HomeAmerican
Mortgage Corporation, a Colorado corporation (the “Seller”), and U.S. Bank
National Association, as administrative agent and representative of itself as a
Buyer and the other Buyers (in such capacity, the “Agent”) and as a Buyer (in
such capacity, “U.S. Bank”).

 

RECITALS:

 

A.     The Seller, U.S. Bank, and the Agent are parties to a Master Repurchase
Agreement dated as of November 12, 2008, as amended by a First Amendment to
Master Repurchase Agreement dated as of October 29, 2009, a Second Amendment to
Master Repurchase Agreement dated as of October 21, 2010, a Third Amendment to
Master Repurchase Agreement dated as of September 14, 2011, a Fourth Amendment
to Master Repurchase Agreement dated as of September 29, 2011, a Fifth Amendment
to Master Repurchase Agreement dated as of January 31, 2012, a Sixth Amendment
to Master Repurchase Agreement dated as of September 21, 2012, a Seventh
Amendment to Master Repurchase Agreement dated as of December 21, 2012, an
Eighth Amendment to Master Repurchase Agreement dated as of September 20, 2013,
a Ninth Amendment to Master Repurchase Agreement dated as of December 31, 2013
and a Tenth Amendment to Master Repurchase Agreement dated as of September 19,
2014 (as further amended, restated or otherwise modified from time to time, the
“Repurchase Agreement”).

 

B.     The Seller and the Agent now desire to amend certain provisions of the
Repurchase Agreement as set forth herein.

 

AGREEMENT:

 

In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.     Definitions. Capitalized terms used and not otherwise defined in
this Amendment have the meanings specified in the Repurchase Agreement.

 

Section 2.     Amendments.

 

2.1.     The following definition set forth in Section 1.2 of the Repurchase
Agreement is amended to read in its entirety as follows:

 

“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day, as it may be
decreased under Section 2.6 or increased under Section 2.7.

 

2.2.     Increase of Maximum Aggregate Commitment. Section 2.7 is added
following Section 2.6 of the Repurchase Agreement and shall read as follows:

 

 
 1

--------------------------------------------------------------------------------

 

  

Section 2.7     Increase to Maximum Aggregate Commitment. The Seller may, from
time to time, by giving advance written notice of at least two (2) Business Days
to the Agent in the form of Exhibit A to the Eleventh Amendment hereof, request
that the Buyers increase the Maximum Aggregate Commitment, in increments of
$5,000,000, with a minimum increase of $25,000,000 up to a total increase of
$50,000,000, for a period for such increase being designated by the Seller (but
not less than 30 days, or if less, the time remaining until the Termination
Date). Any increase under this Section 2.7 shall be in the sole discretion of
the Agent and the Buyers and shall require the consent of each Buyer. The
consent of the Agent and the Buyers to an increase under this Section 2.7 shall
be evidenced by the Agent providing to the parties to this Agreement an updated
Schedule BC; provided that if an updated Schedule BC is not delivered by the
Agent within two (2) Business Days of the requested increase, such request shall
be deemed to have been denied.

 

2.3.     Facility Fee. Section 9.1 is amended to read in its entirety as
follows:

 

9.1.     Facility Fee. The Seller agrees to pay to the Agent (for Pro Rata
distribution to the Buyers) monthly, in arrears, a facility fee (the “Facility
Fee”) in an amount equal to the sum of one quarter of one percent (0.25%) per
annum of the Maximum Aggregate Commitment, as in effect from time to time, for
the period from the date of the First Amendment hereto to the Termination Date,
computed for each calendar month or portion thereof from the date of the First
Amendment hereto to the Termination Date. The Facility Fee shall be payable
monthly in arrears and shall be due and payable no later than the ninth (9th)
day of each month (or if such day is not a Business Day, on the first Business
Day thereafter). The Facility Fee is compensation to the Buyers for committing
to make funds available for revolving purchases of Eligible Loans on the terms
and subject to the conditions of this Agreement, and are not compensation for
the use or forbearance or detention of money. Each calculation by the Agent of
the amount of the Facility Fee shall be conclusive and binding absent manifest
error.

 

Section 3.             Conditions Precedent and Effectiveness. This Amendment
shall be effective as of the date first above written, upon the occurrence of
the following events:

 

3.1.     delivery to the Agent of this Amendment duly executed by the Seller in
a quantity sufficient that the Agent and the Seller may each have a fully
executed original;

 

3.2.     delivery to the Agent of a certificate of the corporate secretary of
the Seller certifying (a) that the resolutions adopted by the Seller’s board of
directors on November 18, 2005, authorizing execution, delivery and performance
of the credit facilities, remain in full force and effect and that no further
approval of the Seller’s board of directors is required in connection with the
execution, delivery, and performance of this Amendment, (b) as to the incumbency
of the officers executing this Amendment on behalf of the Seller, and (c) that
there has been no change to the Seller’s articles of incorporation or bylaws
since copies of the same were delivered to the Agent on or about November 12,
2008; and

 

 
 2

--------------------------------------------------------------------------------

 

  

3.3.     delivery to the Agent of such other documents as it may reasonably
request.

 

Section 4.             Miscellaneous.

 

4.1.     Ratifications. The terms and provisions of this Amendment shall modify
and supersede all inconsistent terms and provisions of the Repurchase Agreement
and the other Repurchase Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Repurchase
Agreement and each other Repurchase Document are ratified and confirmed and
shall continue in full force and effect.

 

4.2.     Seller Representations and Warranties. The Seller hereby represents and
warrants that (a) the representations and warranties in Article 15 of the
Repurchase Agreement and in the other Repurchase Documents are true and correct
in all material respects with the same force and effect on and as of the date
hereof as though made as of the date hereof, and (b) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

4.3.     Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.

 

4.4.     Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement refers to the Repurchase Agreement as amended and modified
hereby.

 

4.5.     Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

4.6.     Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Agent, the Buyers, the Seller, and their respective
successors and assigns, except that the Seller may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

 

4.7.     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

4.8.     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

4.9.     ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO
OR THERETO.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
 3

--------------------------------------------------------------------------------

 

  

In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.

 

 

SELLER AND SERVICER:    

 

HOMEAMERICAN MORTGAGE CORPORATION, as Seller and Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Heaney

 

 

Name:

John J. Heaney

 

 

Title:

Senior Vice President and Treasurer

 

 

 

AGENT AND BUYER:    

 

U.S. BANK NATIONAL ASSOCIATION, as Agent and Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edwin D. Jenkins

 

 

Name:

Edwin D. Jenkins

 

 

Title:

Senior Vice President

 

 

 

 
 4

--------------------------------------------------------------------------------

 

  

EXHIBIT A
TO ELEVENTH AMENDMENT

 

Form of Request for Increase

  

 

U.S. Bank National Association

Mortgage Banking Services

U.S. Bancorp Center

800 Nicollet Mall

Mail Station BC-MN-H03B

Minneapolis, Minnesota 55402-7020

Attention: Edwin Jenkins

 

Re: Increase to Maximum Aggregate Commitment

 

Ladies and Gentlemen:

 

Reference is made to that certain Master Repurchase Agreement, dated as of
November 12, 2008 (as amended, restated or otherwise modified from time to time,
the “Repurchase Agreement”), between HomeAmerican Mortgage Corporation and U.S.
Bank National Association. Capitalized terms used herein shall have the meanings
set forth in the Repurchase Agreement.

 

This letter constitutes a request by the Seller to increase the Maximum
Aggregate Commitment by the amount of $__________ [complete in increments of
$5,000,000 from $25,000,000 up to a total increase of $50,000,000] on ________,
20__ [complete with date not less than 2 Business Days after the date of this
letter]. Such increase shall terminate on ______, 20__ [not less than 30 days
after commencement date, or if less than 30 days, the Termination Date].

 

 

HOMEAMERICAN MORTGAGE CORPORATION

 

 

 

 

 

 

By:

/s/ 

 

 

 

 

 

 

Title:

 

 

 

5